Citation Nr: 1715397	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-36 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for degenerative disc syndrome, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1999.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2017. A transcript of the hearing has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a lower back disability.  The Veteran states in his claim, again during an August 2012 hearing with a Decision Review Officer at the RO, and repeated during his January 2017 hearing with the undersigned Veterans Law Judge, that he is seeking both direct service connection for his lower back disability and also consideration for secondary service connection on the basis of his already-service connected knee disabilities.

On VA examination in August 2008; the examiner noted lower back strain and made mention of the Veteran's in-service back injury dating to April 1999.  The examiner concluded that it was less likely than not that the current bulging disc disease is due to the mechanical low back pain in service.  The record does not include an opinion was to whether the claimed back condition is secondary to the service-connected knee disabilities.  In addition, in February 2017, the Veteran submitted a statement of Dr. Roese indicating that current records were reviewed and that he feels that it was years of Military service that contribute to his herniated disc and back pain.  The opinion does not address the Veteran's service treatment records and does not provide a rationale for the opinion rendered.  At the hearing in January 2017, the Veteran testified that he had back problems after discharge in 1999.  He also stated that he had received physical therapy between 1999 and 2005 at Drayer's Physical Therapy in Aberdeen.  At attempt to obtain those records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any pertinent private treatment records not already identified, include records of physical therapy at Drayer's Physical Therapy in Aberdeen and, with the appropriate authorization, attempt to obtain those records and associate them with the claims file.  

2. Obtain any updated VA treatment records and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of the Veteran's back disability.  The examiner should be provided a copy of the Veteran's claims file and is requested to review it in conjunction with this remand.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

Based on the examination results and review of the record, the examiner should provide an opinion as to the following: 



a.  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's back disability had its onset in service or is otherwise related to service.  

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's back disability is due to or caused by the any service-connected disabilities, to include chondromalacia right knee, status post meniscectomy left knee, or status post meniscectomy, left knee with painful motion. 

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's back disability is aggravated (chronically worsened) by any service-connected disability, to include the service-connected knee disabilities.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.


Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






